The Conestoga Settlement
                                                                            Trust, The




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2015

                                      No. 04-13-00719-CV

                    AMERICAN NATIONAL INSURANCE COMPANY,
                                   Appellant

                                                 v.

 THE CONESTOGA SETTLEMENT TRUST, The RE Family Trust and Shea Ungar A/K/A
                Hershey Ungar Trustee of the RE Family Trust,
                                 Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17464
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice

        On April 20, 2015, appellant American National Insurance Company filed an unopposed
motion pursuant to Rule 18.1(c) of the Texas Rules of Appellate Procedure, asking this court to
issue our mandate immediately, or alternatively, to issue an order clarifying a previous stay order
rendered by this court on November 18, 2013. This request arises from an accelerated appeal
previously filed and submitted in this court. While the appeal was pending, at the behest of
appellant, this court rendered an order on November 18, 2013, staying the trial court proceedings
in this matter “pending final disposition of this accelerated interlocutory appeal.” Thereafter, the
matter was submitted. On July 30, 2014, we issued our opinion and judgment in the accelerated
appeal, affirming the trial court’s judgment. Appellant filed a petition for review in the supreme
court, which was denied on March 13, 2015. No motion for rehearing has been filed in the
supreme court and appellant asserts none will be filed. Accordingly, we hold this interlocutory
appeal has been finally disposed of pursuant to our order of November 18, 2013. However, to
avoid further confusion by the parties, we will order the clerk of this court to immediately issue
our mandate in this appeal. The issuance of the mandate finally disposes of this accelerated
appeal.
        Accordingly, we GRANT appellant’s motion in part and ORDER the clerk of this court
to immediately issue the court’s mandate in appeal number 04-13-00719-CV, styled American
National Insurance Company v. The Conestoga Settlement Trust, The RE Family Trust and Shea
Ungar a/k/a Hershey Ungar Trustee of The RE Family Trust. The portion of appellant’s motion
asking that we clarify our prior order is DENIED AS MOOT. We further ORDER the clerk of
this court to immediately serve a copy of this order on all counsel and the trial court.



                                                _________________________________
                                                Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court